ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
The Boeing Company                            )    ASBCA No. 59219
                                              )
Under Contract No. F33657-0l-D-0026 et al. )

APPEARANCE FOR THE APPELLANT:                      Seth H. Locke, Esq.
                                                    Perkins Coie LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Arthur M. Taylor, Esq.
                                                    Deputy Chief Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 13 March 2018



                                                   dministrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59219, Appeal of The Boeing Company,
rendered in conformance with the Board's Charter.

       Dated:

                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals